

	

		II

		109th CONGRESS

		1st Session

		S. 1363

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Baucus (for himself,

			 Mr. Jeffords, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to prevent dividends received from corporations in tax havens from receiving a

		  reduced tax rate.

	

	

		1.Modification to the

			 definition of qualified foreign corporation

			(a)In

			 generalClause (ii) of

			 section 1(h)(11)(C) of the Internal Revenue Code of 1986 (relating to dividends

			 on stock readily tradable on United States securities market) is amended by

			 striking by such corporation if the stock and all that follows

			 and inserting

				

					by such corporation

			 if—(I)the stock with respect to which such

				dividend is paid is readily tradable on an established securities market in the

				United States, and

					(II)such corporation is created or organized

				under the laws of a foreign country which has a comprehensive income tax system

				which the Secretary determines is satisfactory for the purposes of this

				paragraph.

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to dividends received after the date of the enactment

			 of this Act.

			

